      0:18-cv-03070-JMC          Date Filed 04/29/20       Entry Number 98        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Eric Alan Sanders,                     )               Civil Action No. 0:18-cv-03070-JMC
                                       )
                      Plaintiff,       )
                                       )
       v.                              )                              ORDER
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       The matter before the court is pro se Plaintiff Eric Alan Sanders’ Motion for Recusal

pursuant to 28 U.S.C. § 455. (ECF No. 81.) Specifically, Plaintiff claims that recusal is warranted

because (1) the undersigned has a personal bias against his religion, (2) “a judicial misconduct

complaint . . . not related to this suit, is an extra-judicial source of personal bias”; and (3) “his

pending civil rights suit against [the undersigned] require[es] disqualification.” (Id. at 4–5.)

       Under Section 455(a), a federal judge must “disqualify [herself] in any proceeding in which

[her] impartiality might reasonably be questioned.” Recusal is unwarranted when an allegation of

impartiality is “unsupported, irrational, or highly tenuous speculation” or because the presiding

judge “possesses some tangential relationship to the proceedings.” United States v. Cherry, 330

F.3d 658, 665 (4th Cir. 2003) (citing United States v. DeTemple, 162 F.3d 279, 287 (4th Cir.

1998)). Section 455(b) further provides specific circumstances where recusal is mandated,

including “[w]here [she] has a personal bias or prejudice concerning a party.” 28 U.S.C. §

455(b)(1); Liteky v. United States, 510 U.S. 540, 567 (1994). A party must provide compelling

evidence to show bias or prejudice stemming from “an extra judicial source . . . other than what




                                                  1
      0:18-cv-03070-JMC         Date Filed 04/29/20       Entry Number 98        Page 2 of 3




the judge learned from [her] participation in the case.” United States v. Grinnel Corp., 384 U.S.

563, 583 (1966); see also Brokaw v. Mercer Cty., 235 F.3d 1000, 1025 (7th Cir. 2000).

       As to the claim that the undersigned is biased against his religion, Plaintiff contends:

       [T]he [undersigned has] a personal bias concerning Plaintiffs religion. Plaintiff is a
       Christian who identifies with what’s known in Christian circles as the ‘Jewish
       Roots Movement’ and in Jewish circles as the ‘Noahide Movement.’ Plaintiff
       observes the Sabbath, Jewish holidays, reads the weekly pasha or parshat [sic], etc.
       [] Plaintiff filed a Motion for Protective Order asking to be excused from making
       appearances on the following dates due to religious observance: (1) Sunday,
       September 29, 2019–Tuesday, October 1, 2019; (2) Tuesday, October 8, 2019–
       Wednesday, October 9, 2019; (3) Monday, October 14, 2019–Tuesday, October 15,
       2019; (4) Sunday, October 20[,] 2019–Tuesday, October 22, 2019.

       [The undersigned] responded in this case, by entering [ECF Nos. 67, 68, 69, and
       72] on September 30, 2019[,] Rosh Hashanah, the day in which observant Jews
       believe [God] enters judgment concerning every human being for the entire year[.]
       The temporal proximity to Plaintiff’s request for protective order, followed by the
       [undersigned] entering numerous orders requiring Plaintiff to file objections on
       dates (October 15, 2019 and October 17, 20 l 9 - Sukkot 2019) falling close to the
       dates mentioned in his protective order request, provides a reasonable basis for a
       reasonable basis to assume the [undersigned] harbors animus towards the Plaintiff
       based on his religion and the appearance of impartiality required for recusal.

(ECF No. 81 at 4–5.)

       The court finds that Plaintiff fails to proffer any compelling evidence to prove extrajudicial

sources of bias or prejudice regarding his religion, judicial misconduct complaint, nor the civil

rights to support this Motion. See Grinnel Corp., 384 U.S. at 583. Moreover, by mentioning the

existence of a judicial misconduct complaint and a civil rights lawsuit, it appears that Plaintiff

hopes to create circumstances that mandate recusal. (ECF No. 81 at 5.) However, the judicial

misconduct complaint and civil rights lawsuit stem from prior recusal motions based on mere

speculation. (See, e.g., ECF Nos. 10, 20, 35, 46, 82, 83.) This circular logic does nothing to remedy

a lack of compelling evidence showing extrajudicial sources of bias or prejudice. See Cherry, 330

F.3d at 665. Instead, it appears that Plaintiff merely disagrees with prior unfavorable rulings. See



                                                 2
       0:18-cv-03070-JMC         Date Filed 04/29/20       Entry Number 98       Page 3 of 3




Belue v. Leventhal, 640 F.3d 567, 572 (4th Cir. 2011) (“[W]hile recusal motions serve as an

important safeguard against truly egregious conduct, they cannot become a form of brushback

pitch for litigants to hurl at judges who do not rule in their favor.”)

        Therefore, the court DENIES Plaintiff Eric Alan Sanders’ Motion for Recusal (ECF No.

81).

        IT IS SO ORDERED.




                                                           United States District Judge

April 29, 2020
Columbia, South Carolina




                                                   3
